Supreme Court
OF
NEVADA

CLERK’S ORDER

 

(0) 1997 GRE

IN THE SUPREME COURT OF THE STATE OF NEVADA

SATICOY BAY LLC SERIES 206 No. 83696
VALERIAN, A NEVADA SERIES
LIMITED LIABILITY COMPANY,

Appellant, FE | i E p

VS.

 

U.S. BANK NATIONAL ASSOCIATION MAY 23 2022

AS LEGAL TITLE TRUSTEE FOR

TRUMAN 2016 SC6 TITLE TRUST, A CLERK OF SUPREME COURT

NATIONAL BANKING ASSOCIATION, Br Vay
Respondent.

 

 

ORDER DISMISSING APPEAL

Pursuant to the stipulation of the parties, and cause appearing,
this appeal is dismissed. The parties shall bear their own costs and attorney
fees. NRAP 42(b).

It is so ORDERED.

CLERK OF THE SUPREME COURT

ELIZABETH A. Po
BY: LLU ff ~

 

cc: Hon. Veronica Barisich, District Judge
Charles K. Hauser, Settlement Judge
Roger P. Croteau & Associates, Ltd.
Wright, Finlay & Zak, LLP/Las Vegas
Eighth District Court Clerk

ga-MolloF